Title: To George Washington from John Hancock, 14 October 1777
From: Hancock, John
To: Washington, George



Sir,
York Town: Pennsylvania October 14th 1777.

I have been duely honored with your several Favours of the 7th 8th and 10th continued to the 11th in the Order of their respective Dates, and immediately laid them before Congress.
I have ordered one Thousand Copies of the Resolves relative to putting a Stop to any Intercourse between the Enemy in Philada and the disaffected among us, to be printed at Lancaster, and to be forwarded thence to you for the Use of the Army.
Having Nothing more in Charge from Congress, I shall only refer your Attention to the enclosed Resolves, and assure you, that I am with the utmost Respect & Esteem, Sir your most obed. hble Serv.

John Hancock Presidt

